Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I - Figs. 1-2 (rod caddy 100 comprising resilient connector 130 which is a bungee cord or rubber cord, first end attachment means comprising first end 112 having a first end aperture 112a and first tube end 132 is attached to first end aperture 112a, second attachment means comprising third end 122 having a third end aperture 122a and second tube end 134 attached to third end aperture 122a, first tube end 132 and second tube end 134 are knotted to connect the first tube 110 to second tube 120 and to attach resilient connector 130 to both first 110 and second 120 tubes, length of the rod caddy 100 may be adjusted by changing the position of knots); and
.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-II lack unity of invention because even though the inventions of these groups require the technical feature of a first tube having a first end and a second end; a second tube having a third end and a fourth end; a resilient connector having a first tube end (upper end of straps at 100) and a second tube end; a first attachment means for connecting the first tube end to the first end; and, a second attachment means for connecting the second tube end to the third end; wherein the first tube is hollow; wherein the first end is open; wherein the second end is closed; wherein the second tube is hollow; wherein the third end is open; and, wherein the fourth end is closed, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Anderson et al. 2007/0261972 or Langtry, II 5,967,315.  Andersen et al. disclose a first tube (100 in Fig. 1) having a first end (bottom end of 100) and a second end (upper end of 100); a second tube (200 in Fig. 1) having a third end (upper end of 200) and a fourth end (lower end of 200); a resilient connector (strap in Fig. 1 not labelled but referred to in para. 0012 as traps 130 & 160) having a first tube end (upper end of straps at 100) and a second tube end (lower end of straps); a first attachment means (upper end of straps connected to lower end 100) for connecting the first tube end to the first end; and, a second attachment means (lower end of straps connected to upper end 200 at hooks 255) for connecting the second tube end to the third end; wherein the first tube is hollow (hood 100 is hollow); wherein the first end is open (bottom end of 100 is open); wherein the second end is closed (upper end 100 is .  







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA